DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the specification fails to provide an adequate written description of the structure of the “air tube” that is encompassed by the language “heat-treated”.
	Claims that have not been specifically mentioned are rejected since they depend from a claim that has been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 2014/192993 to Park et al. (hereafter Park ‘993).  Note the attached machine translation.
Regarding claim 1, Park ‘993 discloses bulk bag having self-standing loops, the bulk bag comprising: a bag-shaped body (100) having a reversed "U"-shaped loop (covering 240) protruding upwardly from an outside of the body, the loop (200) being coupled to the body (100) at a position spaced downwardly apart from a top edge of the body by a predetermined distance, the loop (covering 240) having an air tube (220) having a predetermined length.  Park ‘993 discloses portions of the air tube (220) are exposed through the covering (240) at exchange holes (242; Fig. 8), and an inlet (224) of the air tube (220) is exposed through the covering (240; Fig. 5), which meets the recitation that the air tube is “coupled to an outside of the loop”.  Park ‘993 further discloses the loop (240) is configured with a semicircular arc-shaped hook portion and “I”-shaped supporting portions respectively extending from opposite ends of the hook portion, and the air tube (220) is coupled with the hook portion and the supporting portions and is flexibly bent at a portion corresponding to a boundary point between the hook portion and the supporting portion (Fig. 5).  However, Park ‘993 does not disclose the air tube (220) being heat-treated at the portion corresponding to the boundary point between the hook portion and the supporting portion.  Park ‘993 discloses that it is known in the art to heat-treat (fuse) an air tube at a portion (222) corresponding to a boundary point between a hook 
Regarding claim 2, Park ‘993 discloses the longitudinal extent of the air tube (220) is maintained by the covering (240) by coupling means (paragraph [34]), which meets the recitation “the air tube (300) has a margin portion (310) formed at a side thereof by extending along a longitudinal direction of the air tube, such that the margin portion (310) and the loop (200) are coupled to each other.”
	Regarding claim 3, Park ‘993 discloses the claimed invention, as discussed above, except Park ‘993 discloses the coupling means as VELCRO, magnets or buttons (paragraph [34]) instead of a zipper.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the coupling means in Park ‘993 with a zipper, since the Examiner takes Official Notice of the equivalence of VELCRO, magnets or buttons and zippers for their use in the bag art and the selection of any of these known equivalents to releasable couple the air tube to the loop in the Park ‘993 bag would be within the level of ordinary skill in the art.
	Regarding claim 4, Park ‘993 discloses the loop is divided into a non-fixed portion that is not fixed to the body and extends downwardly from the top edge of the body by the predetermined distance, and a fixed portion fixed to the body and extending downwardly from the non-fixed portion, and the air tube is coupled to the outside of the loop to simultaneously pass across the non-fixed portion and the fixed portion (Figs. 2-5 and 8-12).
	Regarding claim 5, Park ‘993 discloses the loop (240) is configured with the semicircular arc-shaped hook portion and the “I”-shaped supporting portions respectively extending from the 
	Regarding claim 8, Park ‘993 discloses the air tube (220) is comprised of a bundle of multiple tubes (Fig. 7), which meets the structure implied by the functional recitation “such that even when a part of the tubes (330) is damaged, a supporting force acting on the loop (200) is maintained.”

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 2014/192993 to Park et al. (hereafter Park ‘993) and WIPO Document No. 2013/192402 to Ness.
Park ;993 discloses the claimed invention, except the body having a guide strip at a portion thereof that corresponds to an upper side of the fixed portion, the guide strip having a predetermined length and being coupled at opposite ends thereof to the body so as to enclose the loop and the air tube.  Ness teaches that it is known in the art provide an analogous body with a guide strip (27) at a portion thereof that corresponds to an upper side of a sling (25, 26), the guide strip having a predetermined length and being coupled at opposite ends thereof to the body so as to enclose the sling (Fig. 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the body with a guide strip at a portion thereof that corresponds to an upper side of loop, wherein the guide strip has a predetermined length and is coupled at opposite ends thereof to the body so as to enclose the loop, and thus the air tube, in the Park ‘993 bag, as in Ness, in order to position the loop upon the body.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 2014/192993 to Park et al. (hereafter Park ‘993) and German Document No. 20 2005 006 012 (hereafter DE ‘012; note attached machine translation).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546.  The examiner can normally be reached on M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JES F PASCUA/Primary Examiner, Art Unit 3734